IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1801
                             Filed February 3, 2021


BRIANNA BLOMBERG,
     Plaintiff-Appellant,

vs.

IOWA DEPARTMENT OF TRANSPORTATION, MOTOR VEHICLE DIVISION,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Patrick H. Tott,

Judge.



      Brianna Blomberg appeals the district court order on judicial review

affirming the Iowa Department of Transportation’s decision to bar her driving

privileges for three years as a habitual offender. AFFIRMED.



      Kendra M. Olson, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Michelle E. Rabe, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


GREER, Judge.

       Crying foul, Brianna Blomberg urges that a three-year delay in providing

notice of her habitual offender status must result in no revocation of her driving

privileges.   In December 2018, Blomberg received an Iowa Department of

Transportation (IDOT) notice of revocation of license sanction for being a habitual

offender. But the Plymouth County Clerk’s (county) mistake in certifying to the

IDOT that a driving while barred conviction was entered on December 14, 2018,

instead of June 19, 2015—the actual date—caused a delay of almost three years

in starting the revocation period.1     Blomberg asserts that delay caused her

prejudice. The IDOT maintains that although there was a mistake creating an

administrative delay in the sanction period, that delay did not prejudice a

substantial right of Blomberg. We agree. We also agree that the doctrine of laches

cannot operate to bar the revocation.

Factual and Procedural Background.

       First, both parties agree that three convictions qualified Blomberg for

habitual offender status under Iowa Code section 321.555.2 The certified abstract



1 A February 5, 2019 email correspondence from the clerk to the administrative
law judge stated: “The notice of conviction should reflect the date of this disposition
order (6/19/15). There may have been some sort of a hiccup in the system on our
end because the notice of conviction didn’t get sent to the DOT until 12/15/18.”
Under Iowa Code section 321.491(2)(a) (2019), the clerk of court must immediately
forward to the IDOT an abstract of record of a conviction under chapter 321 within
ten days after conviction.
2 Iowa Code section 321.555 states:

              As used in this section and sections 321.556 through 321.562,
       “habitual offender” means any person who has accumulated
       convictions for separate and distinct offenses described in
       subsection 1, 2, or 3, committed after July 1, 1974, for which final
       convictions have been rendered, as follows:
                                        3


of Blomberg’s driving record shows those qualifying convictions as operating while

intoxicated (January 2012), driving while suspended (Plymouth County, June

2015), and driving while suspended (Woodbury County, January 2016). Blomberg

argues if the notice had been timely, the revocation likely would have started in

early 2016 and ended in early 2019. And if timely, the revocation term would have

coincided with a time—2015 to 2018—when she was not driving because of a

health issue.3 She simply states, if the county had not made the error, Blomberg

would have already served her sanction when she was not driving for medical

reasons.

      Once Blomberg received the notice, she timely appealed the IDOT license

sanction and participated in an administrative hearing before an administrative law

judge (ALJ). After the January 24 phone hearing but before the ruling, the county

clarified the correct date of the second conviction to the ALJ. But the ALJ upheld

Blomberg’s habitual offender status and the three-year license revocation decision

of the IDOT. Blomberg appealed from the ALJ decision to the IDOT. In the final

agency action, after incorporating the finding of facts from the ALJ decision, the

reviewing officer determined a license bar under the habitual offender statute was




             1. Three or more of the following offenses, either singularly or
      in combination, within a six-year period:
             ....
             b. Operating a motor vehicle in violation of section 321J.2 or
      its predecessor statute.
             c. Driving a motor vehicle while the person’s driver’s license
      is suspended, denied, revoked, or barred.
3 Blomberg discovered she had epilepsy when she had a motor vehicle accident,

and by doctor’s medical order she could not drive starting in December 2015 and
ending in August 2018.
                                         4


mandatory and Blomberg failed to show that the delay of the revocation prejudiced

her. The decision of the ALJ was affirmed.

       Blomberg petitioned for judicial review. Raising the delay in notice of the

revocation, Blomberg advocated that the laches doctrine prevented enforcement

of the habitual offender statute. She also asserted the decision of the IDOT was

unreasonable, arbitrary, capricious, or an abuse of discretion. The district court

found that even though Blomberg proved an administrative delay, she failed to

prove prejudice of a substantial right. The district court reasoned “whether the

conviction was reported in 2015 or 2018, the [IDOT] would have imposed a 3 year

bar on [Blomberg’s] [driver’s] license.” The district court affirmed the final agency

decision.

Standard of Review.

       Iowa Code chapter 17A governs judicial review of an agency decision. See

Burton v. Hilltop Care Ctr., 813 N.W.2d 250, 256 (Iowa 2012). Under the Act, we

may only interfere with the commissioner’s decision if it is erroneous under one of

the grounds enumerated in the statute and a party’s substantial rights have been

prejudiced. See id.; see also Iowa Code § 17A.19(10). Like the district court, we

review an agency’s decision for errors of law and do not exercise a de novo review.

Kostelac v. Feldman’s, Inc., 497 N.W.2d 853, 856 (Iowa 1993). Under Iowa Code

section 17A.19(10), our standard of review depends on the aspect of the agency’s

decision that forms the basis of the petition for judicial review. See Meyer v. IBP,

Inc., 710 N.W.2d 213, 219 (Iowa 2006).

       There is no dispute over these facts. The dispute comes with how the facts

are applied to the law to arrive at the ultimate conclusion—the three-year
                                          5

revocation of license. See Burton, 813 N.W.2d at 259 (“[I]f . . . the claim of error

lies with the ultimate conclusion reached, then the challenge is to the agency’s

application of the law to the facts . . . .” (quoting Meyer, 710 N.W.2d at 219)). With

this type of error alleged, we will reverse the agency’s decision only if it is

“irrational, illogical, or wholly unjustifiable.” Iowa Code § 17A.19(10)(m); Schutjer

v. Algona Manor Care Ctr., 780 N.W.2d 549, 558 (Iowa 2010).

License Revocation Delay, Prejudice and Laches.

       Revocation delay and prejudice. Once the IDOT determines a person is a

habitual offender, it “shall immediately notify the person in writing and afford the

licensee an opportunity for a hearing.” Iowa Code § 321.556(1). Blomberg’s

burden is to show (1) there was an administrative delay and (2) the delay

prejudiced her substantial rights. McFee v. Iowa Dep’t of Transp., 400 N.W.2d

578, 581 (Iowa 1987) (finding passage of two and one-half years from arrest to

administrative revocation proceeding was not inherently prejudicial). Following the

January 2016 conviction, which was the third violation that triggered the habitual

offender status, the notice was not issued until December 2018. Thus, we can

easily find that there was an administrative delay. So the question becomes, did

the delay prejudice a substantial right of Blomberg? Blomberg complains that the

mere passage of time is inherently prejudicial. But McFee taught

       [W]e agree with McFee that at times unreasonable delay in
       concluding administrative proceedings could result in actual
       prejudice to the licensee. However, absent a showing by the
       licensee of unreasonable delay resulting in actual prejudice, we
       decline to hold the mere passage of time in and of itself violates
       McFee’s substantial rights and mandates reversal of final agency
       action. To adopt such a standard would promote the dangerous
       driver’s rights over those of the general public and would frustrate
       the legislature’s strongly established goal of removing dangerous
                                          6


       drivers from the highways. Thus, . . . we conclude actual prejudice
       resulting from unreasonable delay must be shown by McFee before
       reversal and dismissal will be required.

400 N.W.2d at 581 (citations omitted). As noted in McFee, “delay is unfortunate

and is not to be condoned.” Id. But absent a showing by Blomberg that the delay

of years caused actual prejudice to her, we cannot hold that mere passage of time

by itself violates Blomberg’s substantial rights and requires a reversal of the final

agency decision. Prejudice will not be presumed. See Downing v. Iowa Dep’t of

Transp., 415 N.W.2d 625, 629 (Iowa 1987). The district court recognized the

negative impact of the delay to Blomberg because with the “medical restrictions in

place . . . the bar period would have expired by the time it was imposed.” But we

use an “outcome” analysis to determine prejudice. Id. at 629-30. So Blomberg

must show “a reasonable probability that, but for [the supposed error], the result of

the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.”        Id. at 629. (alteration in

original) (citations omitted). We find that if the notice had been sent earlier, the

outcome, a three-year revocation, would have been the same.

       Although she could not drive due to medical issues, Blomberg’s license was

not revoked because of her poor driving record over the 2015-2018 years her

revocation might have occurred.        The coincidence that Blomberg’s medical

condition inhibited her ability to drive during the years 2015 to 2018 does not lessen

the goal to achieve the legislature’s statutory purpose. See id. at 628 (noting the

legislative goal of removing dangerous drivers “can still be attained when the

issuance of a temporary license is delayed”). The late imposition of the revocation

did not impact the essential purpose of the statute, did not impinge any of
                                          7


Blomberg’s rights, and did not distort the outcome of the revocation proceeding.

See id. at 630. In other words, but for the delay, the decision to revoke for a three-

year term would have been the same.

       Laches. In another vein, the ALJ determined that “[t]he relevant law gives

neither the [IDOT] nor an [ALJ] discretion to make exceptions to Iowa Code

§ 321.556 once it has been established that a person is a habitual offender.”

Section 321.556(4) provides, “If the department’s findings and conclusions are that

the person is a habitual offender, the department shall issue an order prohibiting

the person from operating a motor vehicle on the highways of this state for the

period specified in section 321.560.”4 Blomberg raised the doctrine of laches to

avoid or lessen the revocation.        The IDOT’s reviewing officer addressed

Blomberg’s laches argument, stating:

              Finally, regarding the laches doctrine, “the party asserting that
       affirmative defense has the burden to establish its essential elements
       by clear, convincing and satisfactory evidence.”            [Blomberg]
       maintains she did not drive, because of a health issue, from
       December 10, 2015, until August of 2018. Putting aside the fact that
       her driving record shows a citation for no driver’s license on March
       5, 2016, I understand [Blomberg] would have preferred to serve the
       bar between 2015 and 2018, but inconvenience does not constitute
       prejudice. In previous driver’s license matters, if a paperwork error
       did not affect an essential purpose of the relevant statute, impinge
       on constitutional rights, and distort the outcome of the revocation
       proceeding, prejudice was not found. Since [Blomberg] never
       established that any delay was prejudicial, laches does not apply
       here.




4 Iowa Code section 321.560 allows a period of license revocation for a habitual
offender to extend “for a period of not less than two years nor more than six years
from the date of judgment.”
                                             8


(Citations omitted.) The district court agreed. But relying on case law where a

licensee obtained a reduction of the revocation period even without showing

prejudice, Blomberg frames her argument with calculations:

         [Blomberg] request[ed] that the district court consider that her bar
         should have begun February 21, 2016 (a month after the last of the
         three convictions for which she was eventually barred) and that she
         be given credit toward the three-year bar for the period from February
         21, 2016 until August 15, 2018 when she got her license back—936
         days. She asked that she be given credit toward her bar from April
         26, 2019 to the time of the judicial review. Three years from February
         21, 2016 would be 1096 days (including Feb. 29, 2016). [Blomberg]
         asked that the court order that her bar end October 3, 2019, which
         was the date that she would have gone a total of 1096 days without
         driving since February 21, 2016. Since that date has passed, she
         now asks that her bar from driving be lifted immediately.

In State v. Moret, 504 N.W.2d 452, 453-54 (Iowa 1993) (Moret II), the supreme

court clarified the application of laches in a habitual offender proceeding by stating:

                 Laches is an equitable doctrine. Essentially, the doctrine
         applies to those situations in which a party has delayed prosecution
         of a claim to the prejudice of the party against whom the claim is
         made.
                 In Moret I,[5] we noted that in Peterson we implicitly approved
         the use of laches as a defense in habitual offender proceedings. We
         did not, however, say that laches could be used as a complete
         defense. What we did say was that “[i]n determining the period of
         time the habitual offender is to be barred, . . . it is appropriate for the
         district judge to consider the time at which the petition was brought
         by the State in relation to the dates of convictions as shown on the
         abstract.”
                 In short, what we were saying is that laches is a partial, not a
         complete, defense.

(Alterations in original) (citations omitted).      Previously, an abstract of Moret’s

driving record established he was a habitual offender and, although there was a

delay of two and one-half years before the revocation was ordered, the supreme



5   State v. Moret, 486 N.W.2d 589 (Iowa 1992).
                                            9

court held Moret failed to prove he was prejudiced by the delay. Moret I, 486

N.W.2d at 592. That said, the court addressed the unfairness of the delay

       Mr. Moret, through his testimony, has already established that he has
       been unable to drive for the past year and a half. Now, if he is found
       to be an habitual offender, the law requires a minimum suspension
       of an additional two years. And we think that is very unfair to Mr.
       Moret since he has already been suspended for a year and a half.
       Had the Iowa Department of Transportation in a timely fashion
       initiated these proceedings as early as a year ago, the suspension
       could be running concurrently and he would not be penalized by this
       further bar at the end, that would not be tacked on to the end, as they
       seek to do now.

Id. at 590. The district court judge then set the revocation period at the minimum

term allowable under the statute and, by that action, considered the delay. Moret

II, 504 N.W.2d at 453-45. And while that might have been an option for the district

court here, we find this case distinguishable from the Moret series.6 The IDOT had

already suspended Moret’s license for one and one-half years, and if the IDOT had

initiated proceedings timely, the two IDOT suspensions would have run

concurrently with the other. In contrast, Blomberg’s alleged medically required

suspension of her driving privileges did not relate to a sanction for her poor driving

record and the State’s purpose of keeping her off the road. Plus, given her driving

record shows Blomberg incurred a citation for no driver’s license in March 2016, it

appears she did drive between 2015 and 2018, contrary to her claim. We do not

find the decision of the IDOT to be “irrational, illogical, or wholly unjustifiable.”




6 Even under Morets analysis, the minimum revocation period would have reduced
to a two-year term.
                                        10


      We agree that Blomberg did not meet her burden to establish prejudice from

the delay. We also find the laches doctrine did not prohibit the IDOT from revoking

her license for three years. Thus, we affirm.

      AFFIRMED.